Citation Nr: 0428683	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1988.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board REMANDS the issue of entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus, 
type II, to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if he is required 
to take further action with regard to this claim.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to higher initial 
evaluations for peripheral neuropathy of the left upper and 
lower extremities and the right lower extremity.

2.  Peripheral neuropathy of the veteran's left upper 
extremity causes no more than mild incomplete paralysis.  

3.  Peripheral neuropathy of the veteran's left lower 
extremity causes no more than mild incomplete paralysis.

4.  Peripheral neuropathy of the veteran's right lower 
extremity causes no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left upper 
extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.321, 4.1-4.14, 4.119, 4.124a, Diagnostic Codes 7913, 8515 
(2003).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left lower 
extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.321, 4.1-4.14, 4.119, 4.124a, Diagnostic Codes 7913, 8520 
(2003).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, right lower 
extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.321, 4.1-4.14, 4.119, 4.124a, Diagnostic Codes 7913, 8520 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the claims now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to initial evaluations in excess of 10 percent for peripheral 
neuropathy of the left upper and lower extremities and right 
lower extremity does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-124. 

In this case, the RO initially denied the veteran's claims 
for higher initial evaluations for peripheral neuropathy in a 
statement of the case issued in December 2002.  Thereafter, 
in a letter dated December 2003, the RO notified the veteran 
of the evidence needed to substantiate those claims and of 
VA's newly expanded duties to notify and assist.  The RO 
indicated that it was developing the veteran's claims 
pursuant to the latter duty and would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the source or sources of that evidence.  The RO 
indicated that it was required to make reasonable efforts to 
assist the veteran, including by obtaining medical records, 
employment records, or records from other Federal agencies, 
but that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent evidence.  The RO 
identified the records it had already obtained in support of 
the veteran's claims.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  As indicated, the VCAA notice informed the veteran that 
VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claims.  In addition, in a rating 
decision dated April 2002, a statement of the case issued in 
December 2002, and a supplemental statement of the case 
issued in March 2004, the RO notified the veteran of the 
reasons for which his claims had been denied, the evidence it 
had requested in support of those claims, the evidence it had 
considered in denying those claims, and the evidence still 
needed to substantiate those claims.  The RO also provided 
the veteran the regulations pertinent to the claims, 
including those governing VA's duties to notify and assist.

As previously indicated, the RO rendered its initial AOJ 
decision before providing the veteran VCAA notice.  However, 
the Board finds that any defect with respect to the timing of 
such notice was harmless error for the reasons specified 
below.  

First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, the 
Court, in Pelegrini II, recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although the VCAA was 
already in effect at the time of the initial decision in this 
case, the only way that VA could now provide notice prior to 
initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that were filed by the veteran to perfect 
the appeal to the Board.  This would be an absurd result, 
forcing the veteran to begin the appellate process anew.  
Moreover, in reviewing determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to submit 
or identify additional evidence or information prior to the 
Board's consideration of his appeal.

With regard to notice, all that the VCAA requires is that the 
duty to notify is satisfied and that a claimant is given the 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, because the 
content requirements of a VCAA notice have essentially been 
satisfied in regard to the veteran's claims, any error in not 
providing a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including private treatment records.  38 U.S.C.A.§ 5103A(d) 
(West 2002).  As well, VA conducted further medical inquiry 
in an effort to substantiate the veteran's claims.  
Specifically, in January 2002, the RO afforded the veteran a 
VA examination, during which an examiner addressed the 
severity of the veteran's peripheral neuropathy.  

In a written statement dated April 2004, the veteran 
indicated that he had stated his case completely, had no 
additional evidence to submit, and wanted to waive the 
60-day waiting period for responding to the RO's March 2004 
supplemental statement of the case. 

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant); Bernard, 4 Vet. App. at 393 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  The Board 
thus finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

The veteran seeks higher initial evaluations for peripheral 
neuropathy of his left upper and lower extremities and right 
lower extremity on the basis that the 10 percent evaluations 
currently assigned these disabilities do not accurately 
reflect the severity of his symptomatology in these areas of 
his body. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

The RO has evaluated the veteran's peripheral neuropathy of 
the left upper extremity as 10 percent disabling pursuant to 
Diagnostic Codes (DCs) 7913-8515.  The RO has evaluated the 
veteran's peripheral neuropathy of the left and right lower 
extremities as 10 percent disabling pursuant to DCs 7913-
8520.  

DC 7913 provides that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  38 C.F.R. 
§ 4.119, DC 7913 (2003).  In this case, medical professionals 
have attributed the veteran's peripheral neuropathy to his 
diabetes and found it to be compensably disabling; therefore, 
it is to be evaluated separately under the previously noted 
DCs, by analogy.  When an unlisted condition is encountered, 
it is permissible to rate it under a closely related disease 
or injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).

DCs 8515 and 8520 govern ratings of diseases of the 
peripheral nerves, or more specifically, the median nerve and 
sciatic nerve, respectively.  DC 8515 provides that a 10 
percent evaluation is assignable for mild incomplete 
paralysis of the major or minor median nerve.  A 20 percent 
evaluation is assignable for moderate incomplete paralysis of 
the minor median nerve.  A 30 percent evaluation is 
assignable for moderate incomplete paralysis of the major 
median nerve.  A 40 percent evaluation is assignable for 
severe incomplete paralysis of the minor median nerve.  A 50 
percent evaluation is assignable for severe incomplete 
paralysis of the major median nerve.  A 60 percent evaluation 
is assignable for severe complete paralysis of the minor 
median nerve; the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  A 70 percent evaluation is assignable 
for severe complete paralysis of the major median nerve.  38 
C.F.R. § 4.124a, DC 8515 (2003).

DC 8520 provides that a 10 percent evaluation is assignable 
for mild incomplete paralysis of the sciatic nerve.  A 20 
percent evaluation is assignable for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assignable for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is assignable for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation is assignable for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost. 
38 C.F.R. § 4.124a, DC 8520 (2003).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2003).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the disability pictures 
of the veteran's left upper and lower extremities and right 
lower extremity do not more nearly approximate the criteria 
for evaluations in excess of 10 percent.  

As previously indicated, the veteran had active service from 
July 1967 to August 1988.  According to service medical 
records, during this time frame, no medical professional 
diagnosed the veteran with peripheral neuropathy of the upper 
or lower extremities or noted any symptomatology attributable 
thereto.  In April 1987, during a Medical Evaluation Board 
examination, examiners noted a normal clinical evaluation of 
the upper extremities.  With regard to the lower extremities, 
they noted abnormalities associated with the veteran's hips, 
but not his legs.

Following discharge, in the early 1990s, a physician 
diagnosed the veteran with diabetes.  Prior to 2001, however, 
the veteran reported no neurological symptomatology 
associated with his left upper or lower extremity or right 
lower extremity.  

A physician first diagnosed peripheral neuropathy, 
characterized as neuritis, secondary to diabetes during a VA 
examination conducted in January 2002.  On that date, the 
veteran reported tingling and numbness in the arms and 
tingling, numbness and burning in the feet.  The examiner 
noted 1+ bilateral pitting edema of the lower extremities, 2+ 
right femoral pulse, 1+ right popliteal, dorsalis pedis and 
anterior tibial pulses, normal motor function of the upper 
and lower extremities, decreased sensation of the left arm, 
decreased sensation of the ankles and feet bilaterally, and 
normal reflexes.  Since the VA examination, no medical 
professional has noted any symptomatology attributable to the 
veteran's peripheral neuropathy.  

Clearly, the preponderance of the evidence is against the 
veteran's claims for higher initial evaluations for 
peripheral neuropathy of the left upper and lower extremities 
and the right lower extremity.  Only one medical professional 
has discussed the severity of the veteran's peripheral 
neuropathy, and according to his comments, the only symptoms 
attributable to this disorder are edema and sensory 
disturbances.  The disorder does not affect the veteran's 
motor function or reflexes and does not cause pain.  It may 
not, therefore, be considered more than mild in nature.  In 
the absence of medical evidence establishing moderate 
incomplete paralysis of the median and/or sciatic nerves, 
initial evaluations in excess of 10 percent may not be 
assigned for the disabilities at issue in this appeal.    

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded higher 
initial evaluations in the future should any of his 
disability pictures change.  See 38 C.F.R. § 4.1 (2003).  At 
present, however, the 10 percent evaluations the RO initially 
assigned peripheral neuropathy of the veteran's left upper 
and lower extremities and right lower extremity are the 
appropriate evaluations to be assigned those disabilities.  

Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate those disabilities.  The veteran 
does not assert, and the evidence does not establish, that 
any one of these disabilities causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claims do not 
present such exceptional or unusual disability pictures as to 
render impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
criteria for higher initial evaluations for peripheral 
neuropathy of the veteran's left upper and lower extremities 
and right lower extremity have not been met.  In reaching 
this decision, the Board considered the complete history of 
the disabilities at issue as well as the current clinical 
manifestations and the effect these disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there was not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.




ORDER

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left upper extremity, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left lower extremity, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right lower extremity, is denied.


REMAND

Additional development by the RO is necessary before the 
Board can decide the veteran's claim of entitlement to a 
higher initial evaluation for diabetes mellitus, type II.

As previously indicated, the Court has mandated that VA 
ensure strict compliance with the notification and assistance 
provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183.  In 
this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate notice and assistance 
regarding his claim.  

With regard to notice, the RO has evaluated the veteran's 
diabetes as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.119, DC 7913, effective from December 2, 1995.  However, 
VA amended this regulation during the course of the veteran's 
appeal.  See 61 Fed. Reg. 20,446 (May 7, 1996).  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 
(2000).  In this case, the RO did not advise the veteran of 
the former criteria for rating diabetes, or consider the 
veteran's claim pursuant to that criteria.  Such action 
should be taken on remand.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, a VA examination of the veteran's diabetes is 
necessary.  The RO afforded the veteran such an examination 
in January 2002; however, the report of that examination is 
inadequate for rating purposes.  It does not include all of 
the clinical findings needed for the Board to evaluate the 
nature and severity of the veteran's diabetes pursuant to the 
nomenclature of the rating schedule.  More specifically, 
while it includes the veteran's subjective report that his 
diabetes necessitates the regulation of his activities, it 
does not include comments of the examiner objectively 
confirming or refuting such a report.  On remand, the RO 
should thus afford the veteran another VA examination, during 
which an examiner can report all critical findings and 
discuss the severity of the veteran's diabetes in terms of 
the nomenclature of the rating schedule, both prior to and 
after the amendments.  

This case is REMANDED for the following development:

1.  The RO should afford the veteran a VA 
examination of his diabetes.  The RO 
should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse affect 
on his claim.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify the nature and severity 
of all manifestations of the 
veteran's diabetes; 


b) specifically indicate whether it 
is moderate in severity with 
moderate insulin or oral 
hypoglycemic agent dosage and a 
restricted diet, but without 
impairment of health or vigor or 
limitation of activity, or 
moderately severe, requiring a large 
insulin dosage, restricted diet and 
careful regulation of activities; 

c) specifically indicate whether the 
diabetes necessitates a regulation 
of activities, and if so, describe 
the extent to which regulation is 
needed; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claim, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to that claim.  
The RO should afford the veteran an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record and pursuant to the 
former and revised criteria for evaluating 
diabetes mellitus.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran a supplemental statement of the 
case, which cites the aforementioned 
provisions, and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



